In a family offense proceeding pursuant to Family Court Act article 8, Devorah Shabtai Levande appeals from an order of the Family Court, Kings County (Morgenstem, J.), dated August 14, 2002, which denied her motion to incarcerate Paul Levande, the petitioner, for allegedly making false claims against her in this proceeding.
Ordered that on the Court’s own motion, the notice of appeal is deemed an application for leave to appeal and leave to ap*752peal is granted (see CPLR 5701 [c]; Family Ct Act § 1112); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the appellant’s motion, as the request for incarceration was not predicated on violation of a court order (see Family Ct Act § 846-a). Santucci, J.P., Krausman, Townes and Cozier, JJ., concur.